DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on June 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,934,619 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Pillote on June 13, 2022.
The application has been amended as follows: 
Nonelected claims 1-3, 5-6, 8, and 12 have been cancelled.
Claim 24 has been amended to read:
24. (Currently Amended) The substrate processing apparatus of claim 14, wherein 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see paragraphs entitled “Claim Rejections - 35 U.S.C. 102” and “Claim Rejections - 35 U.S.C. 102”, filed June 6, 2022, with respect to the 102 and 103 rejections of claims 14-20 and 22-27 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 14-20 and 22-27  have been withdrawn. 
The substrate processing apparatus as claimed in claim 14 was not found in or suggested by the art, specifically: a gas channel including a center gas inlet and at least two additional gas inlets that are spaced apart from the center gas inlet; at least two through holes that are spaced apart from the center gas inlet and in fluid communication with the at least two additional gas inlets; at least two buffer spaces each comprising an outer wall, wherein a first buffer space is spaced apart from the center gas inlet and disposed above the gas channel and between a first through hole and a first additional gas inlet, and a second buffer space is spaced apart from the center gas inlet and disposed above the gas channel and between a second through hole and a second additional gas inlet; and a shower plate including a plurality of holes connected to the center gas inlet and the additional gas inlet, wherein a gas flow channel is formed having a volume defined by a surface of the gas channel and a surface of the shower plate, the surface of the gas channel and the surface of the shower plate being substantially parallel, wherein the at least two additional gas inlets begins at an upper surface of the gas channel and terminates at a lower surface of the gas channel, wherein the center gas inlet begins above the gas channel and terminates at the lower surface of the gas channel, wherein the first buffer space begins at a lower end of the first through hole and terminates at the upper surface of the gas channel, wherein the second buffer space begins at a lower end of the second through hole and terminates at the upper surface of the gas channel, wherein the at least two buffer spaces have a greater width than a width of one of the at least twoa first gas flow path through the first through hole terminates at the gas flow channel, wherein the first gas flow path between the first through hole and the gas flow channel consists of a path through the first buffer space and the first additional gas inlet,-4- Serial No. 15/925,532Docket No. 81058.11300Reply to Final Office Action mailed April 12, 2022wherein a second gas flow path through the second through hole terminates at the gas flow channel, wherein the second gas flow path between the second through hole and the gas flow channel consists of a path through the second buffer space and the second additional gas inlet, wherein a third gas flow path through the center gas inlet terminates at the gas flow channel, and wherein the first gas flow path is isolated from the third gas flow path. More specifically, all of the claimed structure of the first and second additional gas inlets; at least two through holes, and at least two buffer spaces was not found in or suggested by the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716